                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 MARK BILBEE,

                      Plaintiff,

                      v.                           CAUSE NO.: 1:19-CV-253-WL-SLC

 JAY COUNTY JAIL,

                      Defendant.

                                   OPINION AND ORDER

       Mark Bilbee, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A,

this court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Bilbee alleges that medical staff at the Jay County Jail are

refusing to provide adequate medical treatment for his skin condition. Under the Eighth

Amendment, inmates are entitled to adequate medical care. Estelle v. Gamble, 429 U.S.

97, 104 (1976). To establish liability, a prisoner must satisfy both an objective and
subjective component by showing: (1) his medical need was objectively serious; and (2)

the defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). While Bilbee may be able to assert a valid deliberate

indifference claim, he has named only the Jay County Jail as a defendant. Though the

Jay County Jail is where these events occurred, the jail is a building, not an individual or

even a policy-making unit of government that can be sued pursuant to 42 U.S.C. § 1983.

See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Therefore, Bilbee may

not proceed on this complaint.

       Nevertheless, Bilbee may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he should use

the court’s approved form and must put the case number of this case on it, which is on

the first page of this order. He must describe his interactions with each individual

defendant in detail, including names, dates, location, and explain how each defendant

was responsible for harming him.

       As a final matter, Bilbee has not resolved his filing fee status. To proceed with

this case, Bilbee must either immediately pay the filing fee in full or file a motion for

leave to proceed in forma pauperis. If he chooses to file a motion for leave to proceed in

forma pauperis, he should use this court’s form motion and file it with his trust fund

ledgers for the last six months attached.

       For these reasons, the court:




                                              2
       (1) DIRECTS the clerk to send Mark Bilbee a copy of the court’s forms for a

Prisoner Complaint (INND Rev. 8/16) and Prisoner Motion to Proceed in Forma

Pauperis;

       (2) GRANTS Mark Bilbee until July 11, 2019, to file an amended complaint and to

resolve his filing fee status; and

       (3) CAUTIONS Mark Bilbee that, if he does not respond by that deadline, this

case will be dismissed without further notice.

       SO ORDERED on June 17, 2019.

                                                 s/William C. Lee
                                                 JUDGE WILLIAM C. LEE
                                                 UNITED STATES DISTRICT COURT




                                            3
